TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 31, 2014




                                      NO. 03-12-00560-CV


  The Texas State Board of Pharmacy, and in their official capacities only, Gay Dodson,
    Executive Director; and Jeanne D. Waggener, President of the Board, Appellants

                                                v.

                                 Tiana Jean Witcher, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED ON MOTION FOR REHEARING --
                    OPINION BY CHIEF JUSTICE JONES;
                DISSENTING OPINION BY JUSTICE GOODWIN




THIS DAY the Court fully considered the appellants’ motion for rehearing and is of the opinion

that the motion should be overruled. IT IS THE OPINION of this Court that there was no error

requiring reversal in the trial court’s judgment: IT IS THEREFORE considered, adjudged, and

ordered that the appellants’ motion for rehearing is overruled; the opinion, dissenting opinion,

and judgment of this Court, dated May 3, 2013, are withdrawn; this opinion, dissenting opinion,

and judgment are substituted in their places; and the judgment of the trial court is in all things

affirmed. It is FURTHER ordered that the appellants pay all costs relating to this appeal, both

in this Court and the court below; and that this decision be certified below for observance.